Citation Nr: 1402510	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-13 085A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 24, 2012.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to August 1998.  

This matter is on appeal from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the claims file now resides with the RO in New York, New York.  

In May 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In written argument received in June 2010, the Veteran asserted that his asthma had worsened since the most recent VA examination in July 2006 and he requested that a more recent VA examination be scheduled.  At the hearing, he testified that his asthma had gotten worse and that he was carrying a nebulizer.  At the time of the July 2006 examination, he was using only bronchodilators.  An attempt was made to schedule him for an examination but apparently due to his relocation it was never completed.  As it appears that he is currently residing in New York and willing to report, a remand is warranted to schedule an examination.  

The separate issue of entitlement to TDIU is inextricably intertwined with the rating claim, and the proposed development will encompass both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In addition, the Veteran has undergone VA Vocational Rehabilitation so at attempt should be made to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Tampa VAMC for the period since June 2007.

2.  Obtain VA clinical records from the James J. Peters (Bronx) VAMC and Manhattan VAMC for the period from June 2007 to June 2010, and for the period since October 2013.

Any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

3.  Obtain the Vocational Rehabilitation folder and associate it with the claims file or make it available on VA's electronic Virtual VA or VBMS systems.

4.  Schedule the Veteran for an examination to determine the current manifestations and degree of severity of his service-connected asthma.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  Findings pertinent to the rating schedule should be rendered.  

To the extent possible, the examiner is also asked to offer an opinion as to whether the Veteran's service-connected disabilities are so severe as to preclude substantially gainful employment.  

5.  Readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is further advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

